Citation Nr: 1825452	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United States Army from February 1975 to March 1976.  He also had a period of active duty for training (ACDUTRA) with the California Army National Guard from August 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a December 2014 statement, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2012 in relation his claims, and that examination report is inadequate for rating purposes.  

Regarding the Veteran's eye disorder, the examiner diagnosed cataracts and glaucoma, and indicated these conditions were not related to treatment of blepharitis during ACDUTRA, and cataracts were due to age.  However, the examiner did not opine as to whether the Veteran's glaucoma was otherwise related to the Veteran's military service, requiring an addendum opinion on remand.  

Regarding the Veteran's right foot disorder, the examiner diagnosed minimal hallux valgus, heel spurs and a mild flatfoot, and determined these were "developmental disorders."  However, the examiner did not indicate whether the disabilities were congenital defects or diseases, and if a disease, whether such disability was aggravated by service, requiring an addendum opinion on remand.
Finally, regarding the left knee disorder, the examiner found no current left knee disability.  However, in assessing the Veteran's reports of pain, the examiner contrarily indicated there was both functional loss and no functional loss in the left knee.  This determination is critical in light of the recent decision of the United States Court of Appeals for the Federal Circuit in Saunders v. Wilkie, 2018 U.S. App. Lexis 8467 (Fed. Cir. Apr. 3 2018), which found that where pain causes functional impairment, a disability for VA compensation purposes exists, even if there is no underlying diagnosis.  Thus, an updated examination that clarifies whether pain causes any functional impairment is needed on remand.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disorder and etiology of his right foot disorders.  All necessary testing should be accomplished.  The examiner should provide opinions on the following:

(a).  Identify any current left knee disability.  If no such disability is identified, the examiner must indicate whether the Veteran's reported left knee pain causes any functional impairment.

(b).  For any left knee disability diagnosed, or if it is determined the Veteran's left knee pain causes functional impairment, please opine as to the whether it is at least as likely as not (a 50 percent or greater probability) that such disability/functional impairment:
(1) had its onset during active duty or his period of ACDUTRA (please address the Veteran's September 1973 report of left knee pain in this regard); or
(2) is otherwise the result of a disease or injury incurred during active duty or his period of ACDUTRA.

(c)(1).  Regarding diagnosed hallux valgus, heel spurs and a mild flatfoot, the examiner should indicate whether each condition is a congenital defect or disease.  Generally, for VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  

(2) If the hallux valgus, heel spurs, or mild flatfoot is identified as a congenital defect, please opine as to the whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during service.  If the answer to the above question is "yes," please describe the resultant disability.

(3) If hallux valgus, heel spurs, or mild flatfoot is identified as a congenital defect, please opine as to the whether it is at least as likely as not (a 50 percent or greater probability) that such disease was aggravated (worsened) by the Veteran's period of ACDUTRA or active service.  In addressing this question, please discuss the Veteran's September 1973 report of right foot pain.

The examiner must provide robust rationales for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Then obtain an addendum opinion addressing the etiology of the Veteran's diagnosed glaucoma and cataracts.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosed glaucoma and cataracts:

(1) had their onset during service or his period of ACDUTRA (please address the September 1973 record of eye treatment); or
(2) are otherwise the result of a disease or injury incurred during active duty or his period of ACDUTRA.

The examiner must provide robust rationales for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




